Citation Nr: 0001186	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  94-46 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for vasovagal syncope.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from January 1978 to December 
1980; from October 1990 to May 1991; from December 1992 to 
April 1993; and from January to October 1996.  He also had 
extensive reserve service and has apparently had numerous 
periods of active duty for training, but they have not been 
documented.

By rating action dated in February 1994, the Department of 
Veterans Affairs (VA) Regional Office, Cleveland, Ohio, 
denied entitlement to service connection for vasovagal 
syncope, residuals of pneumonia, residuals of malaria, post-
traumatic stress disorder and residuals of a concussion.  The 
case was initially before the Board of Veterans' Appeals 
(Board) in October 1996 when service connection for residuals 
of pneumonia, malaria and concussion was denied.  The issues 
of service connection for vasovagal syncope and post-
traumatic stress disorder were found to be well grounded but 
were deferred pending a remand to the regional office for 
further development.

In a July 1999 rating action, the regional office granted 
service connection for post-traumatic stress disorder, rated 
noncompensable.  Thus, that matter is no longer in an 
appellate status.  The regional office confirmed and 
continued the denial of service connection for vasovagal 
syncope.  That issue is again before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office to the extent possible.

2.  A service department treatment record from February 1978 
showed that the veteran had complaints of sore throat and 
dizziness for two days.

3.  On a medical history form completed by the veteran in 
April 1991, he indicated that he had or had had frequent or 
severe headaches, dizziness or fainting spells and frequent 
trouble sleeping.

4.  Private medical records reflect that the veteran was 
diagnosed with vasovagal syncope in September 1991.  An 
August 1993 VA examination reflected a diagnosis of vasovagal 
syncope.

5.  During a hearing on appeal conducted in April 1995, the 
veteran testified that he initially experienced symptoms of 
the condition that was later found to be vasovagal syncope 
during basic training in 1978.

6.  There is a reasonable probability that the veteran's 
vasovagal syncope began during active military service.


CONCLUSION OF LAW

The veteran's vasovagal syncope was incurred in or aggravated 
during his active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim for 
service connection for vasovagal syncope to be "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed to the extent possible.  
In this regard, the Board notes that all of the veteran's 
service medical records are not included in the claims file.  
However, the regional office has made several requests to the 
service department for any additional service medical records 
and no additional records have been obtained.  Thus, the 
Board will base its decision on the evidence of record.

The available service medical records include a treatment 
record from 1978 reflecting that the veteran had complaints 
of sore throat and dizziness for two days.  On a report of 
medical history completed by the veteran in April 1991, he 
indicated that he had or had had frequent or severe 
headaches, dizziness or fainting spells and frequent trouble 
sleeping.  Private medical records reflect that the veteran 
was diagnosed with vasovagal syncope in September 1991 
following testing.  The report of a special VA examination 
for diseases of the arteries and veins performed in August 
1993 reflected a diagnosis of vasovagal syncope.

At a personal hearing conducted in April 1995, the veteran 
testified that he initially experienced symptoms of the 
condition that was later found to be vasovagal syncope during 
basic training in 1978.  The veteran maintained that the 
condition became worse and that he passed out and was taken 
to the hospital on six occasions while in the Reserves.

When the veteran was afforded a VA psychiatric examination in 
March 1999, he complained of vasovagal syndrome.  He related 
that he had been given some therapeutic advice on how to 
manage that condition.

Service connection may be granted for disabilities resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

In this case, as indicated previously, the veteran's service 
medical records are incomplete.  However, the available 
records do reflect that in February 1978 he had complaints of 
sore throat and dizziness for two days.  On a medical history 
form completed by the veteran in April 1991, he indicated 
that he had or had had frequent or severe headaches, 
dizziness or fainting spells and frequent trouble sleeping.  
Private medical records reflect that he was diagnosed with 
vasovagal syncope in September 1991 following testing.  When 
he was afforded a special VA examination for diseases of the 
arteries and veins in August 1993, a diagnosis was made of 
vasovagal syncope.

The veteran has maintained that he initially had symptoms of 
vasovagal syncope during basic training and that the 
condition became worse while he was in Saudi Arabia where he 
passed out a couple of times.

After carefully considering the entire record in this case, 
the Board concludes that the evidence is adequate to 
establish that the veteran's vasovagal syncope had its onset 
during his active military service.  Accordingly, under the 
circumstances, it follows that entitlement to service 
connection for vasovagal syncope would be in order.  
38 U.S.C.A. §§ 1110, 1131.  In arriving at its decision in 
this regard, the Board has resolved all doubt in favor of the 
veteran.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for vasovagal syncope is 
established.  The benefit sought on appeal is granted.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

